Dismissed and Memorandum Opinion filed August 21, 2014.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-14-00493-CR
                                      ____________

                         FERNANDO TAVERA, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 209th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1327989


                         MEMORANDUM OPINION

       Appellant entered a plea of guilty to aggravated robbery with a deadly weapon
after the State reduced the initial charge of capital murder. Pursuant to an agreement with
the State that appellant’s punishment would not exceed confinement for fifty years in
prison, on June 16, 2014, the trial court sentenced appellant to confinement for thirty-five
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal. We dismiss the appeal.
      An agreement that places a cap on punishment is a plea bargain for purposes
of Texas Rule of Appellate Procedure 25.2(a)(2). See Shankle v. State, 119 S.W.3d
808, 813 (Tex. Crim. App. 2003) (stating sentence-bargaining may be for
recommendations to the court on sentences, including a recommended “cap” on
sentencing); Waters v. State, 124 S.W.3d 825, 826–27 (Tex. App.—Houston [14th
Dist.] 2003, pet. ref’d) (dismissing for lack of jurisdiction where the defendant pled
guilty with a sentencing cap of ten years and the sentence imposed was within the
agreed cap); Threadgill v. State, 120 S.W.3d 871, 872 (Tex. App.—Houston [1st
Dist.] 2003, no pet.) (holding a statement in record indicating that there was no
agreed recommendation on punishment did not convert proceeding into an open
plea where the plea was entered pursuant to agreed sentencing cap).

      Because appellant’s plea was made pursuant to a plea bargain, he may
appeal only matters raised by a written pre-trial motion ruled on by the trial court
or with the trial court’s permission. See Tex. R. App. P. 25.2(a)(2). The record does
not contain any rulings denying appellant’s written motions.

      The record also does not reflect that the trial court granted appellant
permission to appeal. When the trial court approved appellant’s signed waivers as
part of his plea, the court certified that appellant has no right to appeal. In addition,
the trial court signed a separate certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.

                                           2
                                  PER CURIAM
Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3